Citation Nr: 1743169	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  16-14 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to exposure to herbicide agents. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.   

With regard to the characterization of the claim, the Board observes that the RO denied service connection for a skin disability in a September 1980 decision; however, the record reveals that the Veteran was not notified of that decision and provided his appellate rights.  Under these circumstances, the Board finds that the RO's September 1980 decision did not become final, and that the Veteran's original service connection claim (i.e. in June 1980) for a skin disability is still pending.  See 38 U.S.C.A. § 5104 (a); 38 C.F.R. §§ 3.103, 3.104(a), 19.25; Best v. Brown, 10 Vet. App. 322, 325 (1997) (finding that "[f]or a VA decision to become final, written notification to the appellant is required").

In a May 2015 Decision Review Officer's decision, the RO granted service connection for erectile dysfunction with a noncompensable evaluation, effective February 28, 2013.  The Veteran did not initiate an appeal and as such, the decision represents a full grant of the benefits sought on appeal for service connection for erectile dysfunction, and such issue is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1977).

In June 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board notes that additional evidence, to include VA treatment records through August 2017, was added to the record after the issuance of an April 2016 supplemental statement of the case.  The Agency of Original Jurisdiction (AOJ) will have an opportunity to review the additional evidence received on remand.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran maintains that his claimed skin disability is due to service, to include exposure to herbicide agents during service.  He has also argued that his skin disability is related to various in-service treatments and diagnoses for skin irritation from shaving his face.  See id. at 4-5. 

A November 1966 enlistment examination report reflects a normal finding for the skin.  The remaining service treatment records confirm that the Veteran was treated for skin conditions often triggered by shaving.  E.g., February 1973 service treatment record (noting a complaint of skin irritation from hair); October 1973 service treatment record (providing a diagnosis of seborrheic dermatitis); April and September 1976 physical profile reports (providing diagnoses of eczematous dermatitis and restricting shaving); and December 1976 service treatment record (noting an assessment of eczematous dermatitis with profile for modified shaving).  A January 1977 periodic examination report notes a normal finding for the skin.  A separation examination report is not of record at this time. 

Post-service, an August 2005 VA treatment note documents that the Veteran was seen for "skin problems" located in the "shaving area, necklace area . . . getting larger behind L ear . . . ."  The treating physician also observed "[h]yperpigmented rash" at the time and provided an assessment of "[d]ermititis in the necklace area, likely sun exposed cause."  A September 2016 VA treatment note also reflects that the Veteran had "a skin lesion to . . . the right thigh that [was] reddish in color and dry centrally."  

Of record are medical opinions dated in August 2013, May 2015, and January 2016.  The examiners provided negative nexus opinions based on their findings that there were no current skin diagnoses.  As noted in the Introduction, however, the instant claim has been pending since June 1980, and no examiner has yet addressed all skin disabilities present since the date of claim (current disability).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A remand is necessary to schedule a VA examination to address this deficiency.   

Also, the record does not currently contain a separation examination report.  Given the need to remand for a VA examination, the AOJ should attempt to obtain the Veteran's separation examination report and if it is not available, should make a formal finding of unavailability and notify the Veteran as to the steps that were taken to obtain it and an explanation as to the reason(s) it is unavailable.  

In addition, at the June 2017 hearing, the Veteran indicated that there were outstanding private treatment records pertinent to the skin claim from a physician located in San Diego, California.  See June 2017 Hearing Tr. at 8.  While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to his claim, to include treatment records from the private physician located in San Diego, California. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claim, to include treatment records from a private physician located in San Diego, California.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  Make an attempt to obtain the Veteran's separation examination.  All reasonable attempts should be made to obtain such record.  If the record cannot be obtained after reasonable efforts have been made, issue a formal determination that such record does not exist or that further efforts to obtain such record would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, the Veteran should be afforded a VA examination to determine whether there is a relationship between a skin disability and his service.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all skin disabilities present at any time since June 1980 (current disability), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal. 

(B) For each diagnosis, the examiner should opine as to whether it is at least as likely as not (i.e. whether it is 50 percent or more probable) that any such disability is related to the Veteran's military service, to include his exposure to herbicide agents. 

In offering the above-requested opinions, the examiner should consider all evidence of record, including lay statements and medical records, to specifically include, but not limited to, the referenced service treatment records noting complaints, treatments, and diagnoses for skin conditions during service.  

A complete rationale should be given for all opinions and conclusions expressed.  

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





